         Case 6:19-cv-01364-AA     Document 36     Filed 05/12/20   Page 1 of 1


                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                           FOR THE NINTH CIRCUIT
                                                                      MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 DENNIS RAYBOULD,                                No. 19-35842

               Plaintiff - Appellant,
                                                 D.C. No. 6:19-cv-01364-AA
   v.                                            U.S. District Court for Oregon,
                                                 Eugene
 RUSHMORE LOAN MANAGEMENT
 SERVICES, LLC; et al.,                          MANDATE

               Defendants - Appellees.


        The judgment of this Court, entered October 28, 2019, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Rebecca Lopez
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
